DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/2020 has been entered. Claims 15-21, and 24-34 are pending. Claims 1-14, and 22-23 have been cancelled. Claims 24-33 have been withdrawn. Amendments to the claims have overcome the claim objections as set forth in office action dated 06/12/2020.

 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15-21 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Fukasawa et al., (US20150086870, cited in office action dated 10/11/2019) hereinafter Fukasawa, in view of Cui et al., (WO2015051309) hereinafter Cui. 
Regarding Claim 15, Fukasawa discloses a composite silicon negative electrode material (Fukasawa [0014]) which the skilled artisan understands is the same as a composite silicon anode material, comprising a silicon nanoparticle core (Fukasawa [0019]), which is an example of a nano silicon, a nano composite layer of silicon oxide and silicon carbide coated on the surface of the nano silicon core (Fukasawa [0019]), and a carbonaceous layer “21” (Fukasawa [0031]) that is preferably 
In a similar field of endeavor as it pertains to silicon composite anode materials (Cui [0010]), Cui teaches a similar composite material comprising an inner core of anode active material such as nanosilicon (Cui [0010]) and an outer shell of carbon (Cui [0010]), similar to that of Fukasawa above. Cui further teaches that this outer shell may also contain a metal nitride such as titanium nitride layer (Cui [0049] last 5 lines) in addition to the carbon coating (Cui [0049]). Cui teaches that adding a component such as titanium nitride can add conductivity to the particle and is compatible with silicon nanoparticle cores (Cui [0049]). 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the composite silicon anode material of Fukasawa to include a discrete layer of titanium nitride surrounding the silicon oxide layer as taught by Cui in order to further maintain good conductivity between the carbon shell and the interior, and would have a reasonable expectation that it is compatible as an outer layer of the nanocomposite layer on top of the silicon core.
Regarding Claim 16, Modified Fukasawa discloses all of the claim limitations as set forth above. Fukasawa further discloses wherein the nano silicon has an average particle diameter preferably from 10 to 100 nm (Fukasawa [0020]), falling within the claimed range of 1 nm to 500 nm.
Regarding Claim 17, Modified Fukasawa discloses all of the claim limitations as set forth above. Fukasawa further discloses wherein the silicon nanoparticles may be crystalline or amorphous (Fukasawa [0023]) reading on both nano silicon crystals and nano silicon non-crystals. 
Regarding Claim 18, Modified Fukasawa discloses all of the claim limitations as set forth above. Fukasawa further discloses wherein the content of conductive carbon is in the range of 0.2 to 20 mass % 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to optimize an amount of conductive carbon that falls within the claimed range of 5 wt% to 40 wt%, in order to balance the improvement effect of the silicon carbide while maintaining a good capacity, since the prior art recognizes the carbon amount as a result-effective variable (See MPEP 2144.05(II)(B)). Additionally, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)” (MPEP 2144.05(I)). Additionally, the skilled artisan would have reasonably expected the same results in selecting an amount of carbon within the claimed range. Furthermore, the amount of silicon nanoparticles would have been obvious to one having ordinary skill in the art at the time the invention was filed to select an appropriate amount, such as one that falls within the claimed range in order to ensure good capacity, while still maintaining the benefit from the other components of the electrode material.
Regarding Claim 19
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select one of the appropriate carbon materials, such as acetylene black, a type of carbon black, as disclosed by Fukasawa in order to ensure good conductivity of the anode material. Additionally, the skilled artisan would have a reasonable expectation of similar results in using one conductive carbon material over another.
Regarding Claim 20, Modified Fukasawa discloses all of the claim limitations as set forth above. Fukasawa further discloses wherein the nanocomposite layer has a thickness of 10 nm or less (Fukasawa [0024]), overlapping the claimed range of 5 nm to 50 nm.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select a thickness such that it falls within the claimed range of 5 nm to 50 nm, since “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)” (MPEP 2144.05(I)). Additionally, the skilled artisan would have reasonably expected the same results. 
Regarding Claim 21, Modified Fukasawa discloses all of the claim limitations as set forth above. Fukasawa further discloses wherein silicon oxide “12” (Fukasawa [0019]) is used, however does not explicitly disclose wherein the silicon oxide is SiOx where x is in the range of 0.5 to 2.0. 
However, the skilled artisan recognizes that silicon oxide, as used in Fukasawa refers to SiO2, which corresponds to x=2, falls within the claimed range of x being 0.5 to 2.0. Alternatively, assuming the silicon oxide of Fukasawa is SiO, where x=1, falls within the claimed range. Thus the silicon oxide of Fukasawa inherently is represented by SiOx where x is in the range of 0.5 and 2.0. 
Regarding Claim 34, Modified Fukasawa discloses all of the claim limitations as set forth above. Fukasawa further discloses wherein the silicon anode material is used in a nonaqueous electrolyte secondary battery (Fukasawa Abstract), such as a lithium ion battery (Fukasawa [0004]) thus reading on the claim.

Response to Arguments
Applicant's arguments filed 09/09 with respect to claim 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIRSTEN B TYSL/Examiner, Art Unit 1722              

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722